     Case 2:17-cv-02349-KJD-NJK Document 340
                                         341 Filed 05/07/20
                                                   05/08/20 Page 1 of 3
                                                                      2


 1   Rory Reid
     Nevada Bar No. 3797
 2   I. Scott Bogatz
     Nevada Bar No. 3367
 3   Kerry E. Kleiman
     Nevada Bar No. 14071
 4   REID RUBINSTEIN & BOGATZ
     Bank of America Plaza
 5   300 South 4th Street, Suite 830
     Las Vegas, NV 89101
 6   Telephone: (702) 776-7000
     Facsimile: (702) 776-7900
 7   rreid@rrblf.com
     sbogatz@rrblf.com
 8   kkleiman@rrblf.com
 9   Bryan A. Merryman (Pro Hac Vice)
     Catherine S. Simonsen (Pro Hac Vice)
10   WHITE & CASE LLP
     555 S. Flower Street, Suite 2700
11   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
12   Facsimile: (213) 452-2329
     bmerryman@whitecase.com
13   catherine.simonsen@whitecase.com
14   Claire DeLelle (Pro Hac Vice)
     Celia McLaughlin (Pro Hac Vice)
15   WHITE & CASE LLP
     701 Thirteenth Street, NW
16   Washington, DC 20005-3807
     Telephone: (202) 626-3600
17   Facsimile: (202) 639-9355
     claire.delelle@whitecase.com
18   cmclaughlin@whitecase.com
19   Attorneys for Plaintiff
     V5 Technologies, LLC, d/b/a Cobalt Data Centers
20

21                                 UNITED STATES DISTRICT COURT

22                                     DISTRICT OF NEVADA

23   V5 TECHNOLOGIES, LLC, d/b/a                  Case No. 2:17-cv-02349-KJD-NJK
     COBALT DATA CENTERS,
24                                              PLAINTIFF V5 TECHNOLOGIES,
                      Plaintiff,                LLC D/B/A COBALT DATA
25                                              CENTERS’ MOTION FOR
            v.                                  WITHDRAWAL OF COUNSEL
26                                              PETER D’AGOSTINO
     SWITCH, LTD., et al.,
27
                      Defendants.
28


                              COBALT’S MOTION FOR WITHDRAWAL OF COUNSEL PETER D’AGOSTINO
                                                                Case No. 2:17-cv-02349-KJD-NJK
      Case 2:17-cv-02349-KJD-NJK Document 340
                                          341 Filed 05/07/20
                                                    05/08/20 Page 2 of 3
                                                                       2


 1           Pursuant to Local Rule IA 11-6(b), plaintiff V5 Technologies, LLC, d/b/a Cobalt Data

 2    Centers (“Cobalt”) hereby moves for the withdrawal of Peter D’Agostino as counsel of record for

 3    Cobalt in the above-captioned action. Bryan Merryman, Claire DeLelle, Celia McLaughlin, and

 4    Catherine Simonsen of White & Case LLP, and Rory Reid, I. Scott Bogatz, and Kerry Kleiman of

 5    Reid Rubinstein & Bogatz, continue to serve as counsel for Cobalt. Pursuant to Local Rule IA

 6    11-6(b), counsel represents that the client has received notice and has no objection to this

 7    withdrawal and the withdrawal will cause no delays or rescheduling of dates.

 8

 9    Dated: May 7, 2020                        By: s/ Rory Reid
                                                Rory Reid (Nevada Bar No. 3797)
10                                              I. Scott Bogatz (Nevada Bar No. 3367)
                                                Kerry E. Kleiman (Nevada Bar No. 14071)
11                                              REID RUBINSTEIN & BOGATZ
                                                Bank of America Plaza
12                                              300 South 4th Street, Suite 830
                                                Las Vegas, NV 89101
13                                              Telephone: (702) 776-7000
                                                Facsimile: (702) 776-7900
14                                              rreid@rrblf.com
                                                sbogatz@rrblf.com
15                                              kkleiman@rrblf.com
16                                              Bryan A. Merryman (Pro Hac Vice)
                                                Catherine S. Simonsen (Pro Hac Vice)
17                                              WHITE & CASE LLP
                                                555 S. Flower Street, Suite 2700
18                                              Los Angeles, CA 90071-2433
                                                Telephone: (213) 620-7700
19                                              Facsimile: (213) 452-2329
                                                bmerryman@whitecase.com
20                                              catherine.simonsen@whitecase.com
21                                              Claire DeLelle (Pro Hac Vice)
                                                Celia A. McLaughlin (Pro Hac Vice)
22                                              WHITE & CASE LLP
                                                701 Thirteenth Street, NW
23                                              Washington, DC 20005-3807
     IT IS SO ORDERED.                          Telephone: (202) 626-3600
24   Dated: May 8, 2020                         Facsimile: (202) 639-9355
     .                                          claire.delelle@whitecase.com
25                                              cmclaughlin@whitecase.com
     .
26   _________________________                  Attorneys for Plaintiff
     Nancy J. Koppe                             V5 TECHNOLOGIES, LLC
27   United States Magistrate Judge
28

                                                      -1-
                                COBALT’S MOTION FOR WITHDRAWAL OF COUNSEL PETER D’AGOSTINO
                                                                  Case No. 2:17-cv-02349-KJD-NJK
